Martin J.

delivered the opinion of the Court. This case was remanded from this Court at October term 1828 — see 7 Mar. n. s. 288.
This case was remanded to have it ascertained whether the property conveyed to the plaintiff was for the purpose of securing him against any debts he might be compelled to pay for the defendant.
The jury seem to have implied it was not. In this conclusion after a close examination of the evidence, we are unable to concur. In such a case, it is our practice so far to regard the verdict of a jury as to forbear acting in opposition to it, and to send the case back for the opinion of another jury.
*69It is therefore ordered, adjudged and decreed that the J a judgment be annulled, avoided and reversed' — the verdict set aside and the case remanded for a new trial. The ap-pellee paying costs in this Court.